                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ROBERT and KAREN BRUNNER,           )
                                    )
            Plaintiffs,             )               Case No. 1:19-cv-03396
                                    )
      v.                            )               Hon. Steven C. Seeger
                                    )
BELTMANN GROUP                      )
INCORPORATED,                       )
                                    )
            Defendant.              )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       This case is about an interstate move gone wrong, and the question is whether it belongs

in federal court. The dispute starts where the story ends: many of Plaintiffs’ household goods

were lost or destroyed during their move from the Midwest to New England.

       In 2012, Robert and Karen Brunner (the two Plaintiffs) moved out of Illinois. Defendant

Beltmann Group packed their household items, shipped them to its storage facility in Illinois, and

stored them for six years. In the meantime, the Brunners lived in New York City, and eventually

moved to Vermont in 2018. North American Van Lines, a non-party, then shipped their

possessions from Beltmann’s storage facility in Illinois to the Brunners’ new home in Vermont.

Unfortunately, some of their belongings arrived damaged, and some did not arrive at all.

       The Brunners filed a common law breach of contract claim against Beltmann in Illinois

state court for the loss of their household goods. See Complaint (“Cplt.”) at 22–23 (Dckt. No.

1-1). Beltmann removed the case to federal court on the grounds that the claim was preempted

by the Carmack Amendment, a federal statute that provides an exclusive federal remedy for

damage to goods in interstate shipments.
        Plaintiffs now move to remand. For the following reasons, Plaintiffs’ motion to remand

is denied.

                                           Background

        Robert and Karen Brunner left Illinois and moved to the East Coast in 2012. Before

leaving the state, the Brunners arranged for North American Van Lines and its servicing agent,

Beltmann Group, to move their belongings across the country. In 2012, Beltmann gave the

Brunners an estimate for the packing, storage, and delivery of their goods. See Def.’s Resp. to

Pls.’ Mot. to Remand (“Def.’s Response”) at 3 (Dckt. No. 15). The estimate recognized that the

Brunners were moving from Illinois to “Bethlehem, PA.” See Exhibits to Def.’s Response, Ex.

A at 2 (Dckt. No. 15-2). So, from the very first interaction, Beltmann contemplated an interstate

move.

        The parties ultimately entered into a contract, known as the bill of lading. See id., Ex. B

at 5. The contract contemplated that Beltmann would handle the first part of the cross-country

journey. The bill of lading required Beltmann to pack the Brunners’ household goods at their

Illinois home, ship them to its facility in a nearby Chicagoland suburb, and store them pending

further instructions. Id. Like the estimate, the bill of lading contemplated an eventual shipment

from the Illinois storage facility to a to-be-determined address in “Bethlehem, PA.” Id.

        Once the Brunners finalized their new address, North American Van Lines would ship

the goods from Beltmann’s Illinois storage facility to the Brunners’ Pennsylvania home. See id.,

Ex. A at 2 (Dckt. No. 15-2); Def.’s Aff. of Michael Harvey (“Harvey Aff.”) at 3–4 (Dckt. No.

15-1). The specific address was up in the air, but the interstate character of the shipment was

not. Everyone understood that the goods – like the Brunners – were leaving Illinois.




                                                 2
        As planned, Beltmann packed the goods at the Brunners’ house in Illinois, transported

them to its storage facility in Illinois, and provided “storage-in-transit,” awaiting the specific

Pennsylvania address from the Brunners. See Harvey Aff. at ¶¶ 15–16 (Dckt. No. 15-1). Storage

“in transit” means that “the shipper and Beltmann intend for the storage to be temporary before

delivery to a final destination.” Id. at ¶ 14. “In transit” took longer than one might expect: the

Brunners’ possessions sat in storage until 2018, six long years. See Def.’s Response at ¶¶ 18–20

(Dckt. No. 15). But the household belongings remained in transit nonetheless – no one viewed

the storage facility as the final destination.

        The Brunners apparently had a change of heart about moving to Pennsylvania. Instead,

the Brunners moved to New York City, and they did not seek delivery of their items during their

time in New York. See Pls.’ Mot. to Remand at ¶ 2 (Dckt. No. 12). The Brunners do not say

why. Maybe there wasn’t enough space in New York.

        In 2018, the Brunners moved to Vermont and asked Beltmann for an estimate to ship

their possessions to their new home in the Green Mountain State. See Harvey Aff. at ¶ 17 (Dckt.

No. 15-1). That 2018 estimate – which bears both Beltmann and North American Moving

Company logos in the letterhead – contemplates the Vermont destination. See Exhibits to Def.’s

Response, Ex. C at 8 (Dckt. No. 15-2). The estimate states that Beltmann would be the

originating agent for the Vermont move, and that Hanover Transfer & Storage would be the

Destination Agent. Id.

        The 2018 estimate is the last piece of paper in the record about the final leg of the journey

(before the move took place, that is). There was no new bill of lading. Instead, the original bill

of lading from 2012 apparently governed the move in 2018, even though the move took place

years later.



                                                  3
       In March 2018, North American Van Lines picked up the items and shipped them to the

Brunners’ new home in Vermont. See Pls.’ Mot. to Remand at ¶¶ 12–13 (Dckt No. 12). Their

belongings did not arrive all in one piece. Some of their possessions suffered “damage[]” along

the way. See Cplt. at ¶ 6 (Dckt. No. 1-1). Some of their belongings never made it at all. Id.

       The carrier, North American Van Lines, “took responsibility for the damage to the

Brunners’ personal property in transit from Western Springs, Illinois to West Dover, Vermont,”

and paid the Brunners for the damage to those goods. Pls. Mot. to Remand at ¶¶ 6–7 (Dckt. No.

12). North American Van Lines reviewed its shipping records, including a detailed listing of the

items it picked up from the Beltmann storage site, and agreed to pay for the damage to items that

it received from Beltmann in good condition. See Pls.’ Mot. to Remand, Ex. A at 45 (Dckt. No.

12). Ultimately, North American Van Lines paid the Brunners $4,225 for damage that occurred

on its watch. Id. North American Van Lines recommended that the Brunners reach out to

Beltmann for the rest of the loss. Id.

       The Brunners later sued Beltmann for $34,700, the alleged balance of the damages, plus

fees and costs. See Cplt. at 1–2 (Dckt. No. 1-1). They filed a complaint against Beltmann in the

Circuit Court of Cook County, alleging breach of contract for lost and damaged household

goods. On May 20, 2019, Defendant removed the case to federal court on the grounds that the

Carmack Amendment preempts Plaintiffs’ common law breach of contract claim. See Notice of

Removal at 2 (Dckt. No. 1). Plaintiffs filed a petition for remand, arguing that the Carmack

Amendment does not apply. See generally Pls.’ Mot. for Remand (Dckt. No. 12).




                                                4
                                             Analysis

I.     The Carmack Amendment Preempts State Law Claims.

       At first glance, the complaint may not seem to belong in federal court. Diversity

jurisdiction does not apply. The parties are diverse, but the amount in controversy (less than

$35,000) is far below the statutory minimum of $75,000+. See 28 U.S.C. § 1332(a).

       Federal question jurisdiction does not leap from the pages of the complaint, either. See

28 U.S.C. § 1331. “Under the longstanding well-pleaded complaint rule . . . a suit ‘arises under’

federal law ‘only when the plaintiff’s statement of his own cause of action shows that it is based

upon [federal law].’” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (quoting Louisville &

Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908)). Federal defenses and federal

counterclaims don’t count. See Vaden, 556 U.S. at 60; Holmes Grp., Inc. v. Vornado Circulation

Sys., Inc., 535 U.S. 826, 831 (2002). Here, the Brunners did not purport to bring a federal cause

of action. Instead, they filed a breach of contract claim against Beltmann under state law. See

generally Cplt. at 1–2 (Dckt. No. 1-1).

       If the analysis ended there, so would this case (in federal court, anyway). But federal

question jurisdiction can arise from complete preemption. A complaint “purporting to rest on

state law, we have recognized, can be recharacterized as one ‘arising under’ federal law if the

law governing the complaint is exclusively federal.” Vaden, 556 U.S. at 61. That is, a complaint

that advances only a state law claim may belong in federal court if federal law completely

occupies the field. Id.; see also City of Chicago v. Comcast Cable Holdings, LLC, 384 F.3d 901,

905 (7th Cir. 2004) (“The name is misleading because the doctrine is unrelated to preemption but

deals with occupation of the field . . . .”); Lehmann v. Brown, 230 F.3d 916, 919–20 (7th Cir.

2000) (“State law is ‘completely preempted’ in the sense that it has been replaced by federal law



                                                 5
– but this happens because federal law takes over all similar claims, not because there is a

preemption defense.”).

       Under the complete preemption doctrine, “[w]hen a plaintiff has asserted a cause of

action under state law that has been judicially declared to be completely preempted by federal

law, that claim – no matter how it may have been set out in the complaint or characterized by the

plaintiff – is necessarily federal, and will be recharacterized as federal, thereby permitting

removal.” 14C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 3722.1 (4th ed. 2019). In those cases, “federal law does not merely preempt a state law to

some degree; rather, it substitutes a federal cause of action for the state cause of action, thereby

manifesting Congress’s intent to permit removal.” Id. at § 3722.2.

       If there is complete preemption of a state law claim, the Court will “recharacterize the

plaintiff’s cause of action as a federal claim for relief, making removal proper on the basis of

federal-question jurisdiction.” Id. So, even when a complaint alleges only state law claims, if

Congress has occupied that field “so comprehensively that it has left no room for supplementary

state legislation,” the claims may be removed to federal court because the federal law “converts

an ordinary state common law complaint into one stating a federal claim for purposes of the

well-pleaded complaint rule.” Di Joseph v. Standard Ins. Co., 776 Fed. Appx. 343, 347 (7th Cir.

2019) (finding ERISA completely preempted state law claims); see also Metropolitan Life Ins.

Co. v. Taylor, 481 U.S. 58, 67 (1987) (citing 28 U.S.C. § 1331) (holding that a lawsuit that raised

only preempted state law claims was necessarily federal in character by virtue of the “clearly

manifested intent of Congress,” and thus arose under the laws of the United States).

       Courts apply the complete preemption doctrine narrowly. See In re Repository Techs.,

Inc., 601 F.3d 710, 723 (7th Cir. 2010) (citing Adkins v. Illinois Cent. R.R. Co., 326 F.3d 828,



                                                  6
835 (7th Cir. 2003)); see also 16 James Wm. Moore et al., Moore’s Federal Practice § 107.75

(3d ed. 2019) (“Application of the complete preemption doctrine is the rare exception rather than

the rule.”). The Supreme Court has recognized complete preemption in a handful of areas,

including sections of the Employee Retirement Income Security Act, the Labor Management

Relations Act, possession of tribal lands, and the National Bank Act. See 16 James Wm. Moore

et al., Moore’s Federal Practice § 107.75 (3d ed. 2019) (citing cases).

        One of the statutes that completely preempts state law claims is the Carmack

Amendment. “[F]ederal courts have held particular claims to be completely preempted by

statutes including . . . the Carmack Amendment to the Interstate Commerce Act.” See 14C

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3722.2 (4th ed.

2019) (citing cases); see also Korer v. Danita Corp., 584 F. Supp. 2d 1103, 1105 (N.D. Ill. 2008)

(holding that removal was proper because the Carmack Amendment preempted the shipper’s

state law claim for an item lost in an interstate shipment); Pierre v. United Parcel Serv., Inc., 774

F. Supp. 1149, 1150–51 (N.D. Ill. 1991) (holding that removal was proper because the Carmack

Amendment preempted the state law claim).

        “The Carmack Amendment governs liability of a common carrier to a shipper for loss of,

or damage to, an interstate shipment.” North American Van Lines, Inc. v. Pinkerton Sec. Sys.,

Inc., 89 F.3d 452, 455 (7th Cir. 1996). The provisions create a uniform rule of carrier liability

for interstate shipments by imposing strict liability on carriers. A carrier that provides

transportation or service is liable for loss or injury to property:

                A carrier providing transportation or service subject to jurisdiction
                under [the jurisdictional statutes] shall issue a receipt or bill of
                lading for property it receives for transportation under this part.
                That carrier and any other carrier that delivers the property and is
                providing transportation or service subject to jurisdiction under
                [the jurisdictional statutes] are liable to the person entitled to

                                                   7
               recover under the receipt or bill of lading. The liability imposed
               under this paragraph is for the actual loss or injury to the property
               caused by (A) the receiving carrier, (B) the delivering carrier, or
               (C) another carrier over whose line or route the property is
               transported in the United States . . . . Failure to issue a receipt or
               bill of lading does not affect the liability of a carrier.

49 U.S.C. § 14706(a)(1) (emphasis added).

       The Carmack Amendment creates a federal cause of action for loss or injury to property.

A plaintiff must show three simple points: “(1) delivery in good condition; (2) arrival in

damaged condition; and (3) the amount of damages.” REI Transport, Inc. v. C.H. Robinson

Worldwide, Inc., 519 F.3d 693, 699 (7th Cir. 2008) (quoting American Nat’l Fire Ins. Co. v.

Yellow Freight Sys., 325 F.3d 924, 929 (7th Cir. 2003)). Once a plaintiff makes this prima facie

showing, the burden shifts to the defendant to show “that it was free from negligence and that the

damage to the cargo was due to one of the excepted causes relieving the carrier of liability.” Id.

       Before Congress enacted the Carmack Amendment, the market for interstate shipment of

goods was plagued by disparate state schemes that led to unpredictable liability for carriers. See

REI Transport, 519 F.3d at 697. Carrier liability “was a matter either of common law, whether

state or federal (at least until Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L.Ed.

1188 (1938)), or of state positive law.” North American Van Lines, 89 F.3d at 456 (citing Adams

Express Co. v. Cronginger, 226 U.S. 491, 504 (1913)).

       To provide uniformity, the statute limits the carrier’s liability to the “actual loss or injury

to the property damaged en route.” 49 U.S.C. § 14706(a)(1). And “a shipper” – meaning a

person whose goods are transported by a carrier – “cannot bypass these limits by filing a state

suit for the damaged goods unless the claim seeks to remedy a ‘separate and independently

actionable harm.’” REI Transport, 519 F.3d at 698 (quoting North American Van Lines, 89 F.3d

at 458) (citation omitted). But the statute does not apply to intrastate transportation: it applies to

                                                  8
transportation “between a place in . . . a State and a place in another State.” 49 U.S.C.

§ 13501(1)(A).

       The Carmack Amendment preempts state law claims that a shipper might advance against

a carrier for lost or damaged goods shipped across state lines. See REI Transport, 519 F.3d at

697 (citing Adams Express Co. v. Croninger, 226 U.S. 491, 505–06 (1913)). In Adams Express,

the Supreme Court recognized that Congress intended “to take possession of the subject” and

prescribe uniform rules governing uniform liability of carriers to shippers regarding interstate

shipments. Adams Express, 226 U.S. at 505–06; see also North American Van Lines, 89 F.3d at

456. Congress also sought to “relieve shippers of the burden of searching out a particular

negligent carrier from among the often numerous carriers handling an interstate shipment of

goods.” S.C. Johnson & Son, Inc. v. Louisville & Nashville R.R. Co., 695 F.2d 253, 257 (7th Cir.

1982) (quoting Reider v. Thompson, 339 U.S. 113, 119 (1950)).

       As the Seventh Circuit has recognized, the Carmack Amendment “preempts all state or

common law remedies available to a shipper against a carrier for loss or damage to interstate

shipments.” See North American Van Lines, 89 F.3d at 456; see also REI Transport, 519 F.3d at

697–98 (7th Cir. 2008) (“The preemptive sweep of the Carmack Amendment extends to state

causes of action against carriers ‘where goods are damaged or lost in interstate commerce.’”)

(citation omitted).

       In fact, the Courts of Appeals on this question are “unanimous[].” See Certain

Underwriters at Interest at Lloyds of London v. United Parcel Serv. of America, Inc., 762 F.3d

332, 336 (3d Cir. 2014). “Courts of Appeals from the First, Second, Fourth, Fifth, Sixth,

Seventh, Eighth, Ninth, Tenth, and Eleventh Circuits have consistently held that the Carmack

Amendment is the ‘exclusive cause of action for interstate-shipping contract [and tort] claims



                                                 9
alleging loss or damage to property.’” Id. (citation omitted). All of those Circuits have

“dismissed state and common law claims for breach of contract, negligence, conversion and

every other action for loss of or injury to a shipment of goods.” Id.

       Even so, Congress did impose a roadblock to removal. A claim under the Carmack

Amendment “may not be removed to any district court of the United States unless the matter in

controversy exceeds $10,000, exclusive of interest and costs.” 28 U.S.C. § 1445(b). This case

easily clears that jurisdictional hurdle, with over $34,000 in alleged losses.

II.    The Carmack Amendment Applies to this Case.

       The Carmack Amendment preempts state law claims, so the question becomes whether

the federal statute applies to the Brunners’ claims. Plaintiffs make two arguments against

applying the Carmack Amendment here. First, they argue that Beltmann was not a “carrier”

within the meaning of the Act, and thus the Act does not govern its conduct. Second, they argue

that all of Beltmann’s conduct took place exclusively in Illinois, and the statute does not reach

intrastate conduct.

       A.      Beltmann’s Status as a “Carrier.”

       The Carmack Amendment imposes liability on a “carrier” for the loss or injury to goods.

See 49 U.S.C. § 14706(a)(1). The Brunners argue that Beltmann was not a “carrier” at all. In

their view, Beltmann acted as a broker, not a carrier, and thus the Act does not apply.

       Deciding whether Beltmann was a “carrier” requires the Court to peel three layers of

statutory definitions. The Carmack Amendment defines “carrier” to mean “water carrier, a

motor carrier, and a freight forwarder.” 49 U.S.C. § 13102(3). A “motor carrier,” in turn, is

defined as a “person providing motor vehicle transportation for compensation.” 49 U.S.C.

§ 13102(14). And “transportation” includes both “a motor vehicle . . . related to the movement



                                                 10
of passengers or property” and “services related to that movement, including arranging for,

receipt, delivery, . . . storage, handling, [and] packing” of passengers and property. 49 U.S.C.

§ 13102(23) (emphasis added); see also Mitsui Sumitomo Ins. Grp. v. Navistar Inc. et al., 2014

WL 1245290, at *2 (N.D. Ill. 2014) (citing 49 U.S.C. § 13102 to conclude that defendant

Navistar, which provided packaging for the purposes of shipping, was a carrier).

       The parties agree that Beltmann stored, shipped, handled, and packed Plaintiffs’ goods.

See Pls.’ Mot. to Remand at ¶ 1 (Dckt. No. 12) (stating that personal property was “packed and

stored” by Beltmann); Cplt. at ¶ 1 (Dckt. No. 1-1) (Beltmann agreed to “provide packing

services, storage service, and then to deliver plaintiffs’ household goods to plaintiffs at an out of

state location”); Cplt. at ¶ 3 (“defendant packed up plaintiffs’ household goods and provided a

descriptive inventory list to plaintiffs”); Cplt. at ¶ 4 (“Defendant stored plaintiffs’ household

goods in Roselle, Illinois up until March 2018”); Def.’s Response at ¶ 5 (“As part of the

interstate transaction, Beltmann provided packing, transportation, and temporary storage services

under North American Van Lines (‘NAVL’) interstate motor carrier authority”). Beltmann thus

qualifies as a “carrier” as defined by the plain language of the statute. The Act expressly applies

to the “storage, handling, [and] packing” of property. 49 U.S.C. § 13102(23). That’s what

Beltmann did.

       Plaintiffs incorrectly suggest that intrastate haulers cannot qualify as a “carrier.” Under

the Carmack Amendment, a person can qualify as a “carrier” even if it is responsible for only a

short, intrastate portion of a longer interstate shipment. See Codan Forsikring A/S v. ConGlobal

Indus., Inc., 315 F. Supp. 3d 1085, 1091 (N.D. Ill. 2018) (finding defendant was a “carrier”

where it transported the cargo for “only . . . a limited distance, and only intrastate”); Fireman’s

Fund Ins. Co. v. Reckart Logistics, Inc., 2011 WL 4062508, at *3 n.1 (N.D. Ill. 2011); Project



                                                 11
Hope v. M/V IBN SINA, 250 F.3d 67, 75 (2d Cir. 2001) (“if the final intended destination at the

time the shipment begins is another state, the Carmack Amendment applies throughout the

shipment, even as to a carrier that is only responsible for an intrastate leg of the shipment.”). It is

enough if Beltmann handled a leg – even an intrastate leg – on an interstate journey.

       The Brunners also argue that Beltmann should be considered a broker, instead of a

carrier. Pls.’ Reply at 1–2 (Dckt. No. 16). Liability under the Carmack Amendment does not

extend to brokers. See Sompo Japan Ins. Co. of America v. B&H Freight, Inc., 177 F. Supp. 3d

1084, 1087 (N.D. Ill. 2016) (the Carmack Amendment does not preempt a claim against

brokers); Traffic Tech, Inc. v. Arts Transp., Inc., 2016 WL 1270496, at *3 (N.D. Ill. 2016)

(“Other courts have recognized such claims [seeking indemnity as a broker] are separate and

distinct claims outside the scope of the Carmack Amendment.”). So, if Beltmann acted as a

broker, and only as a broker, the Carmack Amendment would not apply.

       A broker “sells, offers for sale, negotiates for, or holds itself out by solicitation,

advertisement, or otherwise as selling, providing, or arranging for, transportation by motor

carrier for compensation.” 49 U.S.C. § 13102(2). When distinguishing between a broker and a

carrier, the Court must determine “if a defendant’s actions were limited to arranging transport or

if the defendant indicated that it would exert ‘some measure of control’ over the shipment.”

Dabecca Natural Foods, Inc. v. RD Trucking, LLC, et al., 2015 WL 2444505, at *4 (N.D. Ill.

2015) (citation omitted). The Court must also determine whether the defendant “took legal

responsibility for transporting the goods, regardless of who actually delivered them.” Id.

(quoting The Mason and Dixon Lines, Inc. v. Walters Metal Fabrication, Inc., 2014 WL

4627715, at *3 (S.D. Ill. 2014)).




                                                  12
       Beltmann did more than merely arrange for transportation of these goods. Indeed,

Beltmann took physical custody of the belongings and thus exerted control over the shipment.

See Cplt. at ¶¶ 3–4 (Dckt. No. 1-1) (Defendant “packed up plaintiffs’ household goods,” and

“stored plaintiffs’ household goods,” and Plaintiffs allege that Beltmann’s handling of the goods

caused harm); Pls.’ Mot. to Remand at ¶ 1 (Dckt. No. 12) (Plaintiffs seek damages from

Beltmann for loss of property “that had been packed and stored by Beltmann”). After all, that’s

the whole point of this lawsuit. The Brunners claim that Beltmann took possession of their

belongings, but the belongings did not cross the country safe and sound.

       B.      The Number of Shipments

       Second, the Brunners recycle their interstate argument and argue that there were two

shipments, not just one. The first leg (in 2012) took place between two suburbs in Illinois. The

second leg (in 2018) took place between Illinois and Vermont. Plaintiffs argue that Beltmann

only played a role in the 2012 leg, and all of it was intrastate. As the Brunners see it, the goods

merely moved between Chicagoland suburbs, so Beltmann did not participate in an interstate

shipment.

       The question is whether the journey that started in 2012 involved one or two shipments.

If the Illinois leg of the journey was its own shipment, then the Carmack Amendment would not

apply because it was purely intrastate. See 49 U.S.C. § 13501(1)(A) (providing that the Carmack

Amendment applies to transportation between “a place in . . . a State and a place in another

State”).

       But the Brunners’ belongings embarked on an interstate voyage from day one. In fact,

Plaintiffs’ own complaint admits that Beltmann agreed in 2012 to play a role in a cross-country

shipment. “Defendant agreed to provide packing services, storage service, and then to deliver



                                                 13
plaintiffs’ household goods to plaintiffs at an out of state location.” See Cplt. at ¶ 1 (Dckt. No.

1-1) (emphasis added).

        The 2012 bill of lading contemplated that Beltmann would play an important part in an

interstate shipment.1 Under the bill of lading, Beltmann provided the packing services, moved

the goods to its storage facility, and stored the goods. See Harvey Aff. at ¶¶ 11–15 (Dckt. No.

15-1). Then, North American Van Lines eventually delivered the goods to the Brunners’ new

home in another state. While the ultimate destination changed from Pennsylvania to Vermont,

the interstate character of the shipment did not.

        When multiple carriers are responsible for different legs of a generally continuous

shipment, courts look to the “intended final destination of the shipment as that intent existed

when the shipment commenced.” See Project Hope v. M/V IBN SINA, 250 F.3d 67, 74 (2d Cir.

2001). “The nature of a shipment is not determined by a mechanical inspection of the bill of

lading nor by when and to whom title passes but rather by the essential character of the

commerce, reflected by the intention formed prior to shipment, pursuant to which property is

carried to a selected destination by a continuous or unified movement.” Id. (quoting Swift

Textiles, Inc. v. Watkins Motor Lines, Inc., 799 F.2d 697, 699 (11th Cir. 1986)).




1
  The original 2012 bill of lading appears to be the operative – and only – bill of lading. There is no
other bill of lading before the Court. See Pls.’ Mot. to Remand at 120 (Dckt. No. 12); Harvey Aff. at 5–6
(Dckt. No. 15-1). The Brunners suggest it is the operative bill of lading in their motion to remand. See
Pls.’ Mot. to Remand at 3 (Dckt. No. 12) (citing to the 2012 bill of lading to argue that Beltmann is not a
carrier here). North American Van Lines and Beltmann both appear on that bill of lading: North
American Van Lines issued it, but it refers to Beltmann’s services throughout. It lists Beltmann as a
North American Servicing Agent, as “1 Hauler,” and Beltmann’s agent code – “19840” and “1984” –
appears multiple times on the bill of lading. See Pls.’ Mot. to Remand at 120–21 (Dckt. No. 1); Def.’s
Response at ¶ 13 (Dckt. No. 15). A Beltmann employee signed the addendum to the bill of lading, “North
American Van Lines Statement of Additional Services.” Exhibits to Def.’s Response at 6 (Dckt. No.
15-2) (signature of agent includes “1984”). And the bill of lading indicates “in transit” storage by
“19840,” again, the code for Beltmann. Id. at 5.


                                                    14
       From the very beginning, everyone involved in the move knew the end-game: the

Brunners were leaving the state, and so were their household goods. Everyone knew that the

goods wouldn’t stay in the Beltmann’s storage facility. And they wouldn’t stay in Illinois, either.

Once the Brunners provided the out-of-state address, North American Van Lines would ship the

goods from Illinois to Pennsylvania. The move was always interstate.

       It might be a different story if the Brunners had gotten their hands on the goods after they

arrived in the Chicagoland storage facility and before shipping them to Vermont. Courts have

found separate shipments where the shipper received the goods and had a chance to examine

them before reshipping them. See S.C. Johnson & Son, 695 F.2d at 257–58 (finding that a

shipment from Kentucky to Wisconsin was separate from the one returning the same goods to

Kentucky because the original bill of lading did not contemplate that the goods would be

returned to their original destination). But the Brunners never took possession of the goods

between shipments. The goods left their home in Illinois, and arrived in Vermont years later,

without a reunion with their owners in the meantime.

       Courts have divided a delivery into two separate shipments when the shipper signed

contracts with two separate carriers, and the first carrier finished its job before the second carrier

took over. See Eddie Bauer v. Focus Transp. Servs., 881 F. Supp. 1174, 1179 (N.D. Ill. 1995)

(finding two shipments when plaintiff had separate contracts with two carriers: the bill of lading

contemplated plaintiff’s Ohio facility as its “Final Stop,” and a separate bill of lading governed

the trip to Illinois). Here, no one considered the Beltmann storage facility to be the final stop – it

was always considered a stop along the way. And there was only one bill of lading, too. So

Beltmann, like the goods themselves, was along for the entire ride.




                                                  15
        Even if one views the 2018 leg as a separate shipment, the claim against Beltmann could

still fall under the Carmack Amendment. First, Beltmann provided both storage and handling

related to the movement of the property at the outset of the 2018 move. After all, the 2018 move

began by picking up the goods from Beltmann’s facility. As a result, Beltmann meets the

statutory definition of a carrier. See 49 U.S.C. § 13102(23); Cplt. ¶ 4 (Defendant stored property

until March 2018); Exhibits to Def.’s Resp., Ex. C at 8 (Defendant listed as Origin Agent of

2018 move). Second, the record suggests that Beltmann may have played an even more

significant role. The Brunners attached a document to their Motion to Remand that lists

Beltmann as the hauler from Illinois to Vermont. See Pls.’ Mot. to Remand, Ex. A at 49 (Dckt.

No. 12). Specifically, the claim settling agent sent an email to Beltmann titled “CLAIM

NOTIFICATION,” which details the Brunners’ claim against Beltmann. Id. It lists Beltmann as

Hauler 1 and Hauler 2, with “Hanover Transfer & Storage” in Hanover, New Hampshire as the

destination en route to Vermont.




Id. At the very least, the document suggests that Beltmann played a role in the interstate move in

2018.

                                           Conclusion

        Plaintiffs’ claim falls squarely within the bounds of the Carmack Amendment. The

Carmack Amendment completely preempts state law claims for loss or damage to goods shipped

in interstate commerce. See North American Van Lines, Inc., 89 F.3d at 456 (“The Carmack

Amendment thus preempts all state or common law remedies available to a shipper against a

                                               16
carrier for loss or damage to interstate shipments.”). That’s what this case is all about. The

Brunners seek damages for the loss of their belongings during a cross-country move.

       The motion to remand is denied. Plaintiffs have leave to amend their complaint to

expressly invoke the Carmack Amendment by February 28, 2020.



Date: February 11, 2020

                                                     Steven C. Seeger
                                                     United States District Judge




                                                17
